Exhibit 10.1

 

Confidential

 

(Translation)

 

SALE AND PURCHASE AGREEMENT

 

This Sale and Purchase Agreement (“Agreement”) is made on December 10, 2015
(“Effective Date”), by and between:

 

SemiLEDs Optoelectronics Co., Ltd., a company duly organized and validly
existing under the laws of Taiwan, Republic of China (“R.O.C.”) with an office
at 1F, 3F and 4F, No. 11 Ke Jung Road, Chu-Nan Site, Hsinchu Science Park,
Miao-Li County 350 Taiwan (“Seller”); and

 

Formosa Epitaxy Incorporation, a company duly organized and validly existing
under the laws of Taiwan, R.O.C. with an office at No. 99, Longyuan 1st Rd.,
Longtan Science Park, Taoyuan City 325, Taiwan (“Buyer”);

 

Seller and Buyer are hereinafter referred to jointly as the “Parties” and each
as a “Party.”

 

WHEREAS, Seller owns the building located at No. 11 Ke Jung Road, Chu-Nan Site,
Hsinchu Science Park, Miao-Li County 350 Taiwan, R.O.C., with the construction
number [ ] and the content and scope thereof being specified in the ownership
certificate as shown in Exhibit A (“Building”). The square measure of the
Building along with the ancillary facilities and the extended building thereon
(collectively, “Ancillary Facilities”, inclusive of the existing extended
building as shown in Exhibit B which Seller has yet to obtain the ownership
certificate pertaining to it) totals
[                                              ] square meters.

 

WHEREAS, Seller plans to terminate its production business of LED epi and LED
chip and change to strategically cooperate with Buyer (and its affiliates) who
will supply LED epi and LED chip to Seller. Seller desires to sell to Buyer and
Buyer desires to purchase from Seller the Building and Ancillary Facilities
pursuant to this Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
considerations, Seller and Buyer hereby agree as follows:

 

Article 1    -   Scope of the Assets

 

The assets to be sold hereunder consist of the Building (the ownership
certificate is attached hereto as shown in Exhibit A), Ancillary Facilities
(inclusive of the existing extended building as shown in Exhibit B which Seller
has yet to obtain the ownership certificate pertaining to it), and the ancillary
facilities and the extended building the existing water and electricity
facilities affixed to the Building, which are owned by Seller and specified in
the floorplan attached hereto as shown in Exhibit C (together with the Building
and Ancillary Facilities, “Assets”). The area of the Building shall be based on
that recorded in the ownership certificate. Seller shall not be liable for any
discrepancy of actual area of the Building and the area as recorded in the
ownership certificate.

 

Article 2    -   Sale and Purchase of the Assets

 

2.1                    Seller agrees to sell and transfer to Buyer and Buyer
agrees to purchase from Seller, at Closing, all of Seller’s right and interest
in and title to the Assets in accordance with the terms and conditions of this
Agreement.

 

2.2                    The date of completion of transfer of title of the
Building (“Title Transfer Date”). Seller shall make warranties of whatever kind
as to title, defects or otherwise associated with the Assets, whether statutory
or implied. Further, Seller provides, whether statutory, express or implied,
representations and warranties of the conditions and the particular fitness for
Buyer’s purpose of purchase and future use of the Assets. Any disputes arise
from defects warranties for the Assets shall be governed by Civil Code and other
applicable laws.

 

1

--------------------------------------------------------------------------------


 

2.3                    Within two (2) years following the Effective Date, if
this Agreement has not been terminated pursuant to Article 9 by either Seller or
Buyer, the Parties shall jointly file an application with Hsinchu Science Park
Bureau, Ministry of Science and Technology (“SIPA”) for the approval on transfer
of the Premises (“SIPA Transfer Approval”). Within three (3) business days
following the SIPA Transfer Approval is granted and on the condition that Buyer
fulfills its payment obligation under Article 3, Seller shall deliver and
execute all the necessary title transfer documents to the land agent appointed
by Seller (“Land Agent”) to process the registration of title transfer of the
Building, who shall act for both of the Parties for the completion of the
building deed tax declarations and the subsequent procedures for the
registration of the title transfer of the Building to Buyer.

 

2.4                    Subject to the terms and conditions set forth in this
Agreement, at Title Transfer Date, Buyer shall assume and shall pay, perform,
satisfy and discharge when due all liabilities arising out of or related to the
ownership, operation and use of all the Assets (“Assumed Liabilities”) as well
as the rights and obligations under the SPC Lease Agreement (as defined in
Article 6.1 hereunder).

 

Article 3                                  -   Purchase Price and Payment

 

3.1                    The price for the transfer of the Assets payable by Buyer
to Seller (“Purchase Price”) shall be in the sum of US$5.2 million (exclusive of
sales tax, which shall be borne by Buyer, if any). Buyer may choose to make the
payment of the Purchase Price in either U.S. dollar or New Taiwan dollar. If
Buyer chooses to make the payment in New Taiwan dollar, it shall notify Seller
at least one day before each payment day, and the exchange rate shall be the
arithmetic average of the closing price of buying and selling of the USD/NTD
spot rates announced by Bank of Taiwan on the date prior to the notice day.

 

3.2                    The Parties agree to pay the Purchase Price in three
installments pursuant to the following payment schedule:

 

(1)                      First Installment: Buyer shall make the payment of US$
3 million to Seller after the Effective Date of the Agreement and prior to
December 10, 2010, and after Seller creates a second ranking mortgage of US$ 5.2
million on the Assets in favor of Buyer. Seller shall cooperate with Buyer to
register the second ranking mortgage and be responsible for all relevant fees.

 

(2)                      Second Installment: Buyer shall make the payment of US$
1 million on December 31, 2016 after the Effective Date of this Agreement.

 

(3)                      Third Installment: Seller shall cooperate to cancel the
registrations of all the mortgages in favor of the creditors of Seller
(including, without limitations, E. Sun Bank) on the date (i.e., December 31,
2017) Buyer pays the balance of US$1.2 million.

 

3.3                    Buyer shall make full payment of Purchase Price and sales
tax to Seller on time as scheduled pursuant to Article 3.2 to the bank account
designated as specified below:

 

Mega International Commercial Bank

Zhunan Science Park Branch

 

Account name: SemiLEDs Optoelectronics Co. Ltd. Address:

3F, No. 11, Ke Jung Rd.,

 

Chu-Nan Site Hsinchu Science Park Chu-Nan 350, Miao-Li County Taiwan, R.O.C.

 

Tel: +886-37-586788

 

Account No.: [                      ]

 

3.4                    Seller shall issue government uniform invoices (GUI) to
Buyer for the Purchase Price upon receipt of the Purchase Price.

 

3.5                    When applying for SIPA Transfer Approval and making
relevant taxes and fees, the transfer price to be filed with competent
authorities shall be calculated in New Taiwan dollar. The exchange rate shall be
otherwise determined by the Parties, but such transfer price to be filed with
competent authorities shall not affect the actual amount of the Purchase Price.
The Parties shall negotiate in good faith an amended price for the Building
without changing the Purchase Price in the event that the SIPA instructs an
adjustment to the purchase price of the Building during its review of the SIPA
Transfer Approval.

 

2

--------------------------------------------------------------------------------


 

Article 4                                  -   Delivery

 

The transfer and delivery of the Assets of this Agreement (“Closing”) shall
occur on the date that parties agree after the Title Transfer Date pursuant to
Article 2.2 and 2.3; provided, however, that the lease area specified in the SPC
Lease Agreement (as defined in Article 6.1) will not be physically delivered to
Buyer at the Closing. Seller has the right to continue the use of the Assets
without any rents or fees during the period from the Title Transfer Date to the
date of Closing, provided that Seller shall be responsible for the expenses of
water, electricity and gas incurred by Seller during such period. The Parties
shall execute and deliver documents, endorsements, assignments and other
instruments of transfer and conveyance, and take such other actions, as may be
necessary under all applicable laws to effect the transfer of the Assets.

 

Article 5                                  -   Representations and Warranties

 

5.1                    Each Party represents and warrants that as of the
Effective Date and Title Transfer Date it has full powers and authorizations by
all corporate actions to enter into this Agreement and perform its rights and
obligations hereunder; the execution, delivery and performance of this Agreement
by it has been duly authorized by all requisite corporate and shareholder action
in accordance with applicable laws and it’s organizational documents. Each Party
further represents and warrants that this Agreement has been duly executed and
delivered by the duly authorized person and this Agreement constitutes a valid
and binding obligation of it and enforceable against it in accordance with the
terms and conditions hereunder.

 

5.2                    Seller represents and warrants to Buyer that as of the
Effective Date and Title Transfer Date, it holds the ownership of the Assets and
warrants that it has the right, with full powers, to sell and transfer the
Assets (except for the restrictions imposed by the mortgagee of the Building
under the law and the contract) and to collect the proceeds therefrom; provided,
however, that nothing in this sentence with respect to the Assets shall be
deemed or construed to be a representation or warranty regarding any
intellectual property rights.

 

Article 6                                  -   Covenants

 

6.1                    As soon as practically possible but in no event later
than the Title Transfer Date, Buyer shall enter into a lease agreement (“SPC
Lease Agreement”) with Success Prime Corporation (“SPC”), with the same terms
and conditions under the lease agreement entered into by and between Seller and
SPC dated September 17, 2010, as renewed, extended or amended from time to time,
which shall be terminated upon the effectiveness of the SPC Lease Agreement. The
effective date of the SPC Lease Agreement shall be the Title Transfer Date.
After the Effective Date of the Agreement, if Seller enters into a lease
agreement with a third party regarding the lease of any part of the Building, on
the condition that Buyer’s consent is obtained, Buyer agrees to deal with the
matters pursuant to the foregoing provision.

 

6.2                    After two (2) years following the Effective Date, if this
Agreement has not been terminated pursuant to Article 9 by Seller or Buyer, each
Party shall use commercially reasonable efforts to file as soon as practicable
after the Effective Date, all applications, notices, reports and other documents
required to be filed by such Party (including, without limitation, the SIPA
Transfer Approval) with any governmental authority with respect to the
transactions contemplated hereunder, and to submit promptly any additional
information reasonably requested by any such governmental authority.

 

6.3                    After two (2) years following the Effective Date, if this
Agreement has not been terminated pursuant to Article 9 by Seller or Buyer, the
Parties shall use commercially reasonable efforts and shall cooperate with each
other to obtain as soon as practicable all approvals required under this
Agreement, including, without limitation, SIPA approvals on termination of its
lease with Buyer, Buyer Lease Agreement and SPC Lease Agreement.

 

3

--------------------------------------------------------------------------------


 

Article 7                                  -   Taxes, Fees and Other Agreements

 

7.1                    The Parties shall be responsible for taxes, levies and
governmental fees arising from or in connection with this Agreement and the
transfer of the Assets, including, without limitation to, deed tax, sales tax,
stamp tax, customs duty and registration fees respectively pursuant to relevant
laws and regulations.

 

7.2                    Unless otherwise stipulated in this Agreement, Buyer
shall be responsible for all taxes (including the house tax) arising from or in
connection with the Assets from the Title Transfer Date.

 

7.3                    The Land Agent for the title transfer shall be appointed
by Seller, with the agent fees being borne by Seller.

 

7.4                    During the term of the lease agreement between Buyer and
a third party, the rights of Seller concerning the quota of carbon emission of
the Building shall not be affected by the transfer of the Building.

 

7.5                    Seller shall handle the Assets with due care of a good
administrator, and shall insure the Assets with related commercial insurance
(including but not limited to fire insurance and earthquake insurance) pursuant
to commercial custom or the purpose of this Agreement and designate Buyer as the
beneficiary.

 

Article 8                                  -   Transfer of Risk

 

From the Title Transfer Date, Buyer shall be solely liable for the risk of loss
and damage of the Assets, including but not limited to those resulting from an
Act of God, natural disasters or other causes.

 

Article 9    -   Termination

 

9.1                    This Agreement shall come into effect from the Effective
Date.

 

9.2                    Within two (2) years following the Effective Date of this
Agreement, Seller may choose to keep the ownership of the Assets or to sell the
Assets to a third party, provided, that Buyer’s prior consent shall be obtained
in the event that the selling price is lower than US$ 5.2 million. Subject to
the foregoing provision under this Article, Buyer and Seller may terminate this
Agreement by mutual agreement and do not carry out the title transfer. In the
event that Seller decides to sell the Assets to a third party subject to the
foregoing provision under this Article, within thirty (30) days after Seller
notifies the Buyer, Seller shall return to Buyer all of the Purchase Price it
has received and all the fees and taxes incurred to Buyer under this Agreement
(including but not limited to deed tax, sales tax, stamp duty, customs duty and
registration fees), with an interest damage at the rate of 3-month Libor plus
2.25% (annual rate, simple interest) from the respective date Seller receives
each installment of Purchase Price to the date of return of Purchase Price.

 

9.3                    This Agreement may be terminated prior to the Closing:

 

(a)       at any time by the mutual agreement of the Parties in writing;

 

(b)       in the event that the approval of competent authorities is not
obtained;

 

(c)        by the non-breaching Party if the other Party materially breaches any
provision and fails to perform its obligations hereunder under this Agreement
and such breach is not cured within ten (10) days after receipt of the
non-breaching Party’s written notice; the non-breaching Party may claim damages
against the breaching Party;

 

(d)       by Buyer in the event that any of the following conditions occurs; in
addition, Buyer may terminate this Agreement, and, within thirty (30) days after
Seller’s notice to Buyer, Seller shall return to Buyer all of the Purchase Price
it has received and all the fees and taxes incurred to Buyer under this
Agreement (including but not limited to deed tax, sales tax, stamp duty, customs
duty and registration fees), with an interest damages at the rate of 3-month
Libor plus 2.25% (annual rate, simple interest) from the respective date when
Seller receives each installment of Purchase Price to the date of return of
Purchase Price:

 

(i)                  before the Title Transfer Date, Seller reconstructs, or
applies for or is applied for reconstruction; dissolves or resolves to dissolve
or is ordered to dissolve; merges or resolves to merge; goes bankrupt, applies
for bankruptcy or is adjudicated bankrupt; discontinues its business; is ordered
the attachment of its major assets; goes insolvent; or there is sufficient
evidence suggesting that any of the foregoing events may occur.

 

4

--------------------------------------------------------------------------------


 

(ii)    the Parties fail to reach a mutual agreement upon the matters related to
OEM, technology transfer, and licensing of LED epi and LED chip as specified in
Exhibit D before December 31, 2015; or

 

(iii)   any of the “Change of Control” events occurs to Seller (“Change of
Control” shall mean sale of all or substantial all of the assets of the Party;
merger or acquisition; acquisition by any person or persons alone or
collectively of more 50% of the voting shares of the Party; control by any
person or persons alone or collectively of more than half of the voting rights
of the board; change of 1/2 or more of the board members of the Party; or any
other changes that may result in significant change in the control of the Party.

 

9.4                    In the event that Seller breaches the provisions under
this Agreement relating to title transfer or delivery of the Asset, Buyer may
request Seller to rectify within a reasonable period by giving Seller a notice.
If Seller fails to rectify within such specified period, in addition to the
above-mentioned rights, Buyer may also claim damages against Seller.

 

Article 10  -   Notice

 

Except as otherwise expressly provided herein, any notice required or permitted
by this Agreement shall be in writing and shall be delivered as follows; with
notice deemed given as indicated or when such delivery is refused: (i) by
express mail or other overnight courier, upon written verification of receipt as
evidenced by the courier’s delivery record; or (ii) by certified or registered
mail, return receipt requested, upon verification of receipt. Notice shall be
sent to the addresses set forth below or to such other address as either Party
may specify to the other in writing.

 

If to Seller:

 

SemiLEDs Optoelectronics Co., Ltd.

 

1F, 3F and 4F, No. 11 Ke Jung Road, Chu-Nan Site, Hsinchu Science Park, Miao-Li
County 350 Taiwan, R.O.C.

 

Attention:
Fax:

 

If to Buyer:

 

Formosa Epitaxy Incorporation

 

No. 99, Longyuan 1st Rd., Longtan Science Park, Taoyuan City 325, Taiwan, R.O.C.

 

Attention:
Fax:

 

Article 11  -   Confidentiality and Publicity

 

Neither Seller nor Buyer shall disclose, issue or cause the publication of any
press release or other public announcement with respect to the existence or the
status of this Agreement, the terms and conditions contained herein or any other
terms and conditions relating to the transaction contemplated hereby and the
other Party’s confidential information it received due to the Agreement without
the consent of the other Party unless the obligation pursuant to the request by
government or R.O.C. laws, which consent shall not be unreasonably withheld.

 

5

--------------------------------------------------------------------------------


 

Article 12  -   Severability

 

In the event that any provision of this Agreement shall be invalid, illegal or
unenforceable, such provision shall be construed by limiting it so as to be
valid, legal and enforceable to the maximum extent provided by applicable laws
and the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

 

Article 13  -   Entire Agreement

 

This Agreement supersedes and replaces any prior understanding, agreement or
statement of intent, in each case written or oral, of any kind and every nature
with respect hereto.

 

Article 14  -   Waiver

 

Any failure or delay by any Party in exercising any right, power or remedy shall
not preclude the further exercise thereof, and every right, power of remedy of
the Parties hereto shall continue in full force and effect until such right,
power or remedy is specifically waived in writing by the relevant Party.

 

Article 15  -   Amendment and Assignment

 

This Agreement shall not be amended unless with mutual consent of the Parties in
writing. Each Party acknowledges and agrees that it has no right to assign all
or any part of its rights and obligations under this Agreement to any third
parties without the prior written consent of the other Party.

 

Article 16  -   Governing Law and Court of Jurisdiction

 

The performance and interpretation of this Agreement shall be governed by the
laws of the

 

R.O.C. In case of any dispute arising under or in association with this
Agreement, the Parties agree that the Miaoli District Court shall be the court
of jurisdiction for the first instance.

 

Article 17  -   Counterparts

 

This Agreement may be executed in multiple counterparts, each of which shall be
an original and all the counterparts taken together shall constitute one and the
same instrument.

 

[Left blank intentionally]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been made and entered into on the day and
year first above written.

 

 

Seller:

 

Buyer:

 

 

 

SemiLEDs Optoelectronics Co., Ltd.

 

Formosa Epitaxy Incorporation

 

 

 

By:

/s/ Trung Tri Doan

 

By:

/s/ Patrick Fan

 

 

 

 

 

Name:

Trung Tri Doan

 

Name:

Patrick Fan

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

General Manager

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Ownership Certificate

 

8

--------------------------------------------------------------------------------


 

Exhibit B

 

Ancillary Facilities and Extended Building

 

9

--------------------------------------------------------------------------------


 

Exhibit C

 

Floorplan of the Building

 

--------------------------------------------------------------------------------


 

Exhibit D

 

--------------------------------------------------------------------------------